*958OPINION.
James:
In the foregoing appeal no material fact alleged by the taxpayer in the petition was admitted by the Commissioner. The taxpayer was granted three separate opportunities- to appear and present evidence in support of the petition. On each of these three occasions, the taxpayer failed to avail himself of the opportunity so extended. In justice to taxpayers prepared to prosecute their appeals, the Board may not permit its calendar to be encumbered by taxpayers who by themselves or through their counsel adopt dilatory tactics to delay the hearing of their appeals.
There being no evidence on which the Board can act in this appeal, the determination of the Board must be that the deficiency heretofore determined by the Commissioner is approved.